DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 23 March 2022 is acknowledged.  Claims 1-25 have been cancelled.  Claims 26-44 have been added.  Claims 26-44 are pending.

Information Disclosure Statement
Information disclosure statement filed 23 March 2022 has been fully considered.

Claim Objections
Claims 26, 32, 35, 36, and 44 are objected to because of the following informalities:
Claims 26 and 36 each twice recite, “a sealing structure surround the.”  This appears to contain a typographical error and may be corrected as, “a sealing structure surrounding the.”
Claim 32 recites the limitation, “further including coating layer.”  This appears to contain a typographical error and may be corrected as, “further including a coating layer.”
Claims 35 and 44 recite the limitation, “The apparauts of claim.”  This appears to contain a typographical error and may be fixed as, “The apparatus of claim.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 36 recite the limitation, “a sealing structure surround the portion of the plurality of interconnections.”  There is insufficient antecedent basis for the term “the portion” in the claims.  It is unclear whether this term refers to the first portion or the second portion.  For the purposes of applying art, the portion will be presumed to be the first portion.
Claim 34 recites the limitation, “the two opposing side walls.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying art, claim 34 will be interpreted as being dependent on claim 33 which provides antecedent basis for this term.
Claim 36 recites the limitations, “the integrated circuit device,” and, “the substrate,”  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of applying art, the integrated circuit device and the substrate will be interpreted as the second integrated circuit device and the first integrated circuit device respectively.
Claims 27-33, 35, and 37-44 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-31 and 33-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andry et al. (US Patent Application Publication 2015/0221613, hereinafter Andry ‘613).
With respect to claim 26, Andry ‘613 teaches (FIGs. 1 and 6A) an apparatus as claimed, comprising:
a substrate (112) having a first surface (top surface) ([0023]);
an integrated circuit device (114) having a first surface (bottom surface) ([0023]);
a plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) extending between the first surface of the integrated circuit device (114) and the first surface of a substrate (112) ([0023, 0058]);
a first grouping (uppermost of the two groupings shown in FIG. 6A) comprising a first portion of the plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) and a sealing structure (120) surround the portion of the plurality of interconnections ([0023, 0039, 0058]);
a second grouping (lowermost of the two groupings shown in FIG. 6A) comprising a second portion of the plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) and a sealing structure (120) surround the second portion of the plurality of interconnects ([0023, 0039, 0058]); and
at least one channel (110) formed between the first surface of the integrated circuit device (114) and the first surface of the substrate (112), wherein at least a portion of the at least one channel is defined by the first surface of the integrated circuit device, the first surface of the substrate, the sealing structure (120) of the first grouping (uppermost of the two groupings shown in FIG. 6A), and the sealing structure (120) of the second grouping (lowermost of the two groupings shown in FIG. 6A) ([0035]).

With respect to claims 27 and 37, Andry ‘613 teaches further comprising an underfill material (portion indicated by reference numeral 101 in FIG. 6A) disposed between the interconnects (104 in FIG. 1; 506 in FIG. 6A) of the first grouping (uppermost of the two groupings shown in FIG. 6A) and the sealing structure (120) of the first grouping ([0058]).
With respect to claims 28 and 38, Andry ‘613 teaches further comprising an underfill material (portion indicated by reference numeral 101 in FIG. 6A) disposed between the interconnects (104 in FIG. 1; 506 in FIG. 6A) of the second grouping (lowermost of the two groupings shown in FIG. 6A) and the sealing structure (120) of the second grouping ([0058]).
With respect to claim 29, Andry ‘613 teaches wherein at least one interconnect of the plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) forms an electrical connection between the integrated circuit device (114) and the substrate (112) ([0023, 0058]).
With respect to claim 30, Andry ‘613 teaches wherein the sealing structure (120) of the first grouping (uppermost of the two groupings shown in FIG. 6A) forms an electrical connection (because sealing structure 120 is formed of a conductive metal) between the integrated circuit device (114) and the substrate (112) ([0041]).
With respect to claim 31, Andry ‘613 teaches wherein the sealing structure (120) of the second grouping (lowermost of the two groupings shown in FIG. 6A) forms an electrical connection (because sealing structure 120 is formed of a conductive metal) between the integrated circuit device (114) and the substrate (112) ([0041]).
With respect to claim 33, Andry ‘613 teaches wherein at least another portion (all four channels 110 of FIG. 1 when taken together) of the at least one channel (110) is defined by two opposing side walls (outmost of the sealing structures 120) extending between the first surface of the integrated circuit device (114) and the first surface of the substrate (112) ([0035]).
With respect to claims 34 and 43, Andry ‘613 teaches wherein the first grouping (uppermost of the two groupings shown in FIG. 6A) and the second grouping (lowermost of the two groupings shown in FIG. 6A) are disposed between the two opposing side walls (outmost of the sealing structures 120) ([0023, 0035, 0039, 0058]).
With respect to claims 35 and 44, Andry ‘613 teaches further comprising a heat transfer fluid (“coolant”) within the at least one channel (110) ([0035]).

With respect to claim 36, Andry ‘613 teaches (FIGs. 1 and 6A) an apparatus as claimed, comprising:
a first integrated circuit (112) having a first surface (top surface) ([0023]);
a second integrated circuit device (114) having a first surface (bottom surface) ([0023]);
a plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) extending between the first integrated circuit device (112) and the second integrated circuit device (114) ([0023, 0058]);
a first grouping (uppermost of the two groupings shown in FIG. 6A) comprising a first portion of the plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) and a sealing structure (120) surround the portion of the plurality of interconnections ([0023, 0039, 0058]);
a second grouping (lowermost of the two groupings shown in FIG. 6A) comprising a second portion of the plurality of interconnects (104 in FIG. 1; 506 in FIG. 6A) and a sealing structure (120) surround the second portion of the plurality of interconnects ([0023, 0039, 0058]); and
at least one channel (110) formed between the first surface of the integrated circuit device (112) and the first surface of the substrate (114), wherein at least a portion of the at least one channel is defined by the first integrated circuit device, the second integrated circuit device, the sealing structure (120) of the first grouping (uppermost of the two groupings shown in FIG. 6A), and the sealing structure (120) of the second grouping (lowermost of the two groupings shown in FIG. 6A) ([0035]).

With respect to claim 39, Andry ‘613 teaches wherein at least one interconnect of the plurality of interconnects forms (104 in FIG. 1; 506 in FIG. 6A) an electrical connection between the first integrated circuit device (112) and the second integrated circuit device (114) ([0023, 0058]).
With respect to claim 40, Andry ‘613 teaches wherein the sealing structure (120) of the first grouping (uppermost of the two groupings shown in FIG. 6A) forms an electrical connection (because sealing structure 120 is formed of a conductive metal) between the first integrated circuit device (112) and the second integrated circuit device (114) ([0041]).
With respect to claim 41, Andry ‘613 teaches wherein the sealing structure (120) of the second grouping (lowermost of the two groupings shown in FIG. 6A) forms an electrical connection (because sealing structure 120 is formed of a conductive metal) between the first integrated circuit device (112) and the second integrated circuit device (114) ([0041]).
With respect to claim 42, Andry ‘613 teaches wherein at least another portion (all four channels 110 of FIG. 1 when taken together) of the at least one channel (110) is defined by two opposing side walls (outmost of the sealing structures 120) extending between the first integrated circuit device (112) and the second integrated circuit device (114) ([0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Andry ‘613 as applied to claim 26 above, and further in view of Taniguchi et al. (US Patent Application Publication 2016/0056089, hereinafter Taniguchi ‘089) of record.
With respect to claim 32, Andry ‘613 teaches the device as described in claim 26 above with the exception of the additional limitation further including coating layer in the at least one channel, wherein the coating layer abuts the substrate.
However, Taniguchi ‘089 teaches (FIG. 24I) completely coating a channel (S) with a coating (92) abutting a substrate (55) so that said channel is less likely to be blocked by a coolant (C) ([0196]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the apparatus of Andry ‘613 further including coating layer in the at least one channel, wherein the coating layer abuts the substrate as taught by Taniguchi ‘089 so that said channel is less likely to be blocked by a coolant.

Response to Arguments
Applicant’s cancellation of claims 1-25 are sufficient to overcome the objections to the drawings and the specification made in the non-final rejection filed 24 December 2021.  The objections to the drawings and the specification have been withdrawn.
Applicant’s cancellation of claims 1-25 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 1-3, 5-12, 14-20, and 22-25 made in the non-final rejection filed 24 December 2021.  The 35 U.S.C. 112(b) rejections of claims 1-3, 5-12, 14-20, and 22-25 have been withdrawn.
Applicant’s arguments with respect to new claim(s) 26-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826